DETAILED ACTION
Notice of Pre–AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 17, 2022 has been entered.
Status of the Claims1
Claims 49–71 are pending. Claims 67–70 stand withdrawn. In total, claims 49–66 and 71 are the subject of this Office Action.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claim 52 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 52 recites “wherein the profile curve in the sector”. Respectfully, this limitation appears to lack antecedent basis. In addition, with respect to the limitation “the sector”, it is unclear which sector is being referred to (see independent claim 49 for the recitation of “at least one sector”).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49–58, 61–63. 65, 66, and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guntherberg2 in view of Li.3
With respect to claim 49, the following analysis applies.
Overview of Guntherberg
Guntherberg is directed, inter alia, to a method for extruding plastic compositions. (Guntherberg Abstract; ¶¶ 59, 60.) Guntherberg suggests that twin-screw extruders (a type of multi-screw extruder)4 can be used in its invention, namely with co-rotating pairs of screw elements. (Id. ¶¶ 20, 50, 51.) Guntherberg also suggests that the screws can be fully self-wiping (i.e., fully self-cleaning) in pairs. (Id.) The screw elements can comprise two or three screw flights. (Id. ¶ 54.) Guntherberg suggests that its method can include: conveying (id. ¶¶ 21, 23), kneading (¶ 22), mixing (id.), degassing (id. ¶ 51), or compounding plastic compositions (¶ 49), viz., in its twin screw extruder using the screw elements.
Claim elements not expressly taught or suggested by Guntherberg
Guntherberg does not appear to specify the claimed cross-section screw profile (Claim 49, line 10, et seq.)
Cross-section screw profile; constantly differentiable profile curve consisting of sectors of 360°/(2·Z) consisting of circular arcs (Claim 49, ll. 9–12)
Li teaches using screw elements having elliptical cross-section screw profiles (hereinafter “elliptical screw profiles”) within a twin-screw extruder. (Li FIG. 3; ¶ 10.) Each elliptical screw profile shown in Figure 3 is being interpreted as consisting of a constantly differentiable profile curve consisting sectors of 360°/(2·Z) of circular arcs, inter alia, because the elliptical shape is constantly differentiable and includes a number of circular arcs located within sectors of 180°.5 (Compare, e.g., Li FIG. 3 (showing elliptical screw profiles) with FIG. 2a of the instant application (depicting circular arcs within an elliptical screw profile) and FIGs. 3–5d (showing Applicant’s elliptical screw profiles).) To this end, based on Figure 3 of Li, one of the screw profiles is a generating screw profile while the other is a generated screw profile, viz., since, in a twin-screw extruder, one of the screws must follow the other. (See, e.g., Spec.6 ¶ 11.)
Li explains how its elliptical screw profiles provide an improvement over prior art screw profiles. (Li ¶¶ 2, 3.) For example, Li suggests that using its elliptical screw profiles provides: (1) good mixing; (2) no accumulation of materials; (3) easier cleaning of the inner cavity of the extruder; and (4) a uniform gap (i.e., “zero gap variable”) between screw elements—even when these elements are turning. (Id. ¶¶ 2, 3, 5, 10; Compare id. (FIG. 6 (showing prior art screw profiles wherein the gap between changes during rotation) with id. FIG. 4 (showing Li’s inventive screw profiles which have a uniform “zero gap variable” between the screw profiles).)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. In view of these holdings, it is respectfully submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of Li with the teachings of Guntherberg, viz., such that two or more of Guntherberg’s screw elements have Li’s cross-section screw profile (as well as the constantly differentiable profile and circular arcs)—in order to yield one or more of the following predictable results/improvements: (1) good mixing; (2) no accumulation of materials; (3) easier cleaning of the inner cavity of Guntherberg’s extruder; and (4) a uniform gap (i.e., “zero gap variable”) between screw elements—even when these elements are turning. KSR, 550 U.S. at 415–17.
Additional geometric features (Claim 49, l. 14, et seq.)
Regarding claimed geometric features (id.), as conveyed in § 5.1.1(C) supra, both the instant combination and Applicant employ elliptical screw profiles.
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that the cross-section screw profile of the instant combination and the claimed cross-section screw profile have the same shape (an elliptical screw profile), the claimed geometric features are presumed to be inherent to both cross-section screw profiles until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claims 50–57, regarding the geometric features presented in these claims, as conveyed in § 5.1.1(C) supra, both the instant combination and Applicant employ elliptical screw profiles. To this end, given that the cross-section screw profile of the instant combination and the claimed cross-section screw profile have the same shape (an elliptical screw profile), the geometric features of these claims are presumed to be inherent to both cross-section screw profiles until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 58, Guntherberg suggests that mixing elements, conveying elements, and kneading elements can each be used in its invention. (Guntherberg ¶¶ 51–52.) The instant combination does not appear to specify that the screw elements of said combination are constructed as mixing elements, conveying elements, or kneading elements. Li suggests that its screw profile can be applied to kneading elements. (Li ¶ 1.)
As stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. In addition, the courts have also held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Moreover, it has also been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was made it would have been obvious to one skilled in the art to construct the screw elements of the instant combination as kneading elements: first, in order to yield one or more of the following predictable results/improvements of (A) good mixing; (B) no accumulation of materials; (C) easier cleaning of the inner cavity of Guntherberg’s extruder; and (D) a uniform gap (i.e., “zero gap variable”) between screw elements—even when these elements are turning; and second, since Li suggests that its screw profiles were suitable for kneading elements. KSR, 550 U.S. at 415–17; Ryco, 857 F.2d at 1425; MPEP § 2144.04(IV)(B).
With respect to claim 61, Guntherberg suggests that its plastics compositions can be thermoplastics or elastomers. (Guntherberg ¶¶ 58–60 (discussing thermoplastic components); ¶¶ 97, 103, 111 (discussing elastomers/rubbers.)
With respect to claims 62 and 63, Guntherberg suggests that the thermoplastic can be, inter alia, polycarbonates. (Guntherberg ¶ 60.) In this vein, the genus of “polycarbonates” is interpreted as covering the species “polycarbonate”. Additional thermoplastics listed in claim 62 are also disclosed by Guntherberg—e.g., polybutylene terephthalate. (Id. ¶ 60.)
With respect to claim 65, Guntherberg suggests that the elastomer can be, inter alia, natural rubber, and silicone rubber. (Guntherberg ¶ 111.)
With respect to claim 66, Guntherberg suggests that fillers, reinforcing materials, polymer additives, organic pigments, and inorganic pigments can be added to its plastics composition. (Guntherberg ¶¶ 105, 109 (disclosing fillers and reinforcing materials); ¶ 108 (disclosing polymer additives such as tetrabromobisphenol A polycarbonate and polytetrafluoroethyelene); ¶ 107 (disclosing organic and inorganic pigments).)
With respect to claim 71, appears to share overlapping limitations with claim 49. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 49 applies. (See § 5.1.1 supra.) Claim 71 appears to differ from claim 49 in that claim 71 specifies that the constantly differentiable profile curve consists of certain numbers of circular arcs with respect to the number of flights. As it applies to the instant combination, the number of flights is envisaged as being two. (See, e.g., Li FIGs. 2, 3 (showing each screw as having two lobes—corresponding to two flights).) With this in mind, similar to the analysis provided in § 5.1.1(D) supra, given that the cross-section screw profile of the instant combination and cross-section screw profile of the instant claim have the same shape (i.e., an elliptical screw profile), the circular arcs corresponding to two flights are presumed to be inherent to both cross-section screw profiles until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Guntherberg and Li—in view of Wohlfahrt-Laymann.7
With respect to claim 59, the instant combination does not appear to specify its screw elements are used in a degassing or conveying zone. As explained in § 5.1.3 supra, it would have been obvious to construct the screw elements of the instant combination as kneading elements. With this determination in mind, Wohlfahrt-Laymann suggests that kneading elements can be used in a degassing zone. (Wohlfahrt-Laymann ¶ 14; FIG. 1 (showing a degassing zone 12 including kneading elements 13).) As conveyed above, previously the courts have held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, 857 F.2d at 1425. As such, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to use the screw elements of the instant combination in a degassing zone: since Wohlfahrt-Laymann suggests that kneading elements were suitable for this purpose. Ryco, supra.
Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Guntherberg and Li—in view of Hashizume.8
With respect to claim 60, the instant combination does not appear to specify the claimed clearances. Hashizume suggests that the clearance between a barrel and a screw affects shear rate. (Hashizume p. 1, ll. 61–101; p. 2, ll. 99–110.) Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
It is respectfully submitted that at the time Applicant’s invention was made, Hashizume’s disclosure would have reasonably suggested to those skilled in the art that the clearance between a screw and a barrel affects shear rate. Guntherberg’s twin-screw extruder comprises screw elements and a barrel. (See, e.g., Guntherberg ¶ 40.) Thus, in view of the above findings, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the clearance between the barrel and one or more of the screw elements of the instant combination: in order to enhance the shear rate. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Guntherberg and Li—in view of Konig.9
With respect to claim 64, the following analysis applies.
The instant claim is not being give patentable weight
This claim is directed to product-by-process limitations. Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant claim cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
Additionally, the instant claim is obvious over the prior art
The instant combination does not appear to specify that its polycarbonate produced by the phase boundary process or the melt transesterification process. Konig discloses a method of using a co-rotating multi-screw extruder: to prepare a thermoplastic molding composition. (Konig ¶¶ 23, 35.) Konig suggests using polycarbonates in its method—and also that polycarbonates obtained using the phase boundary process or the melt transesterification process are suitable for use therein. 
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citations omitted). 
In view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to use polycarbonates obtained via the phase boundary process or the melt transesterification process in the process of the instant combination: since Konig suggests that such polycarbonates were suitable for use in a multi-screw extruder. MPEP § 2144.07.
Response to Remarks10
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks are acknowledged but are not persuasive for the reasons provided in the Advisory Action mailed March 4, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed February 10, 2022.
        2 US 2003/0183979 A1, published October 2, 2003 (“Guntherberg”).
        3 CN 2496642 Y, published June 26, 2002 (“Li”).
        4 See, e.g., US 5679456 A to Sakai col. 10, l. 62–67 (“[A] multi-screw extruder such as a modular twin-screw extruder is convenient. As a multi-screw extruder, the most general twin-screw extruder is preferred . . . .”).
        5 Here, Z is interpreted as 1 because Figure 3 of Li suggests that there is a single flight. Thus, the sectors are interpreted to be sectors of 180°.
        6 US 2011/0184089 A1, published July 28, 2011 (“Spec.”).
        7 EP 0560033 A1, published September 15, 1993 (“Wohlfahrt-Laymann”).
        8 GB 2069356 A, published August 26, 1981 (“Hashizume”).
        9 US 2005/0121817 A1, published June 9, 2005 (“Konig”).
        10 Remarks filed February 10, 2022.